        Case 2:18-cv-00284-CMR Document 194 Filed 12/18/19 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                    MDL 2724
IN RE: GENERIC PHARMACEUTICALS                      16-MD-2724
PRICING ANTITRUST LITIGATION                        Individual Case No: 2:18-cv-00284-CMR

THIS DOCUMENT RELATES TO:                           HON. CYNTHIA M. RUFE
The Kroger Co., et al. v. Actavis Holdco U.S.
Inc. et al.

         NOTICE OF WITHDRAWAL OF MOTION FOR LEAVE TO AMEND

       Plaintiffs The Kroger Co., Albertsons Companies, LLC, and H.E. Butt Grocery Company
LP., (collectively “Plaintiffs”) give notice to the Court of the withdrawal of our Motion for Leave

to Amend, filed on August 30, 2019. (ECF No. 185).

       As Plaintiffs informed the Court during the December 13, 2019 status conference, we

intend to assert claims based on the drugs identified in the State AGs’ Teva-centric Complaint. To

further update the Court, the Kroger Plaintiffs anticipate filing a motion for leave to amend that

adds the new drugs to the currently operative First Amended Complaint by January 2020.

       The Plaintiffs asked Defendants for their position on our withdrawal of the pending Motion

for Leave to Amend. Defendants responded that it was Plaintiffs’ “prerogative to withdraw the

motion, and if [Plaintiffs] do so, then [Defendants’] opposition will be denied as moot.”
       Accordingly, the Plaintiffs give notice to the Court that their pending Motion for Leave to

Amend, ECF No. 185, should be deemed withdrawn, which effectively moots Defendants’

opposition to that motion.
           Case 2:18-cv-00284-CMR Document 194 Filed 12/18/19 Page 2 of 2




Dated: December 18, 2019                     Respectfully submitted,



                                             By:
                                                    W
                                                   Richard Alan Arnold, Esquire
                                                   William J. Blechman, Esquire
                                                   Scott E. Perwin, Esquire
                                                   Anna T. Neill, Esquire
                                                   Samuel J. Randall, Esquire
                                                   KENNY NACHWALTER, P.A.
                                                   1441 Brickell Avenue, Suite 1100
                                                   Miami, Florida 33131
                                                   Tel: (305) 373-1000
                                                   Fax: (305) 372-1861
                                                   E-mail: rarnold@knpa.com
                                                            wblechman@knpa.com
                                                            sperwin@knpa.com
                                                            aneill@knpa.com
                                                            srandall@knpa.com

                                                   Counsel for the Kroger Direct Action
                                                   Plaintiffs




613178.1




                                         2
